Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 1 o0f17. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

PRIMROSE RETIREMENT COMMUNITIES,

L.L.C.
815 North 2nd Street
Aberdeen, South Dakota 57401
-and-
JEFFERSON CITY RETIREMENT, L.L.C.
815 North 2nd Street
Aberdeen, South Dakota 57401
Plaintiffs,

-VS-

OMNI CONSTRUCTION COMPANY, INC.

c/o CT Corporation System, Statutory Agent
4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219

-and-

RICHARD L. STONE
70 Stonewood Drive
Moreland Hills, Ohio 44022

-and-

SUZANNA L. STONE
70 Stonewood Drive
Moreland Hills, Ohio 44022

-and-

FIDELITY & DEPOSIT COMPANY OF
MARYLAND

1299 Zurich Way

Schaumberg, IL 60196

Defendants.

DMS/12619636v.1

CASE NO.

JUDGE

 

COMPLAINT

Nm ee me ee ee ee ee ee ee ee ee ee ee” ee ee” ee ee” ee” ee ee”
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 2 of 17. PagelD #: 2

Now come Plaintiffs Primrose Retirement Communities, L.L.C. (“Primrose”) and
Jefferson City Retirement, L.L.C. (“Jefferson City,” and together with Primrose, collectively,
“Plaintiffs”), and hereby set forth their complaint (“Complaint”) against Omni Construction
Company, Inc. (“Omni Construction”), Richard L. Stone (“R. Stone”), and Suzanna L. Stone
(“S. Stone,” and together with R. Stone, collectively the “Stones,”), Fidelity & Deposit
Company of Maryland (“F&D” and together with Omni Construction and the Stones,
collectively, “Defendants’’) as follows:

PARTIES, JURISDICTION AND VENUE

I; Plaintiff Primrose is a limited liability company organized under the laws of the
State of South Dakota with its principal place of business in Aberdeen, South Dakota. The
members of Primrose are all citizens of the State of South Dakota.

2; Plaintiff Jefferson City is a limited liability company organized under the laws of
the State of South Dakota with its principal place of business in Aberdeen, South Dakota. The
members of Jefferson City are all citizens either of the State of South Dakota or another state
other than the State of Ohio.

3. Upon information and belief and at all times relevant, Defendant Omni
Construction is a corporation organized under the laws of the State of Ohio with its principal
place of business within this judicial district. The last known address for Omni Construction’s
statutory agent is set forth in the caption of this Complaint.

4, Upon information and belief and at all times relevant, Defendant R. Stone is a
citizen of the State of Ohio residing within this district. The last known address for R. Stone is
as set forth in the caption of this Complaint. Upon information and belief and at all applicable

times, R. Stone is the sole shareholder, president and director of Omni Construction.

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 3 of 17. PagelD #: 3

5. Upon information and belief and at all times relevant, Defendant S. Stone is a
citizen of the State of Ohio residing within this district. The last known address for S. Stone is as
set forth in the caption of this Complaint. S. Stone is the spouse of R. Stone and an insider of
Omni Construction.

6. Upon information and belief and at all times relevant, Defendant F&D is a
corporation organized under the laws of the State of Illinois with its principal place of business in
Schaumberg, Illinois, authorized to conduct business as a surety in the State of Ohio, and is
deemed to reside in this district pursuant to 28 U.S.C. § 1391(b). The last known address for
F&D is set forth in the caption of this Complaint.

7, This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C. §
1332. Complete diversity of citizenship exists between Plaintiffs and Defendants. The amount in
controversy, exclusive of interest and costs, exceeds the value of $75,000.

8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because one or
more of the Defendants resides in this district, and pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events giving rise to the claims herein occurred and a substantial part of
property and transfers that are the subject of the action are situated in this district.

FACTUAL ALLEGATIONS

9. Plaintiffs incorporate by reference the foregoing paragraphs as if restated in full
herein.

10. On or about December 3, 2013, Plaintiffs and Defendant Omni Construction
entered into a certain Form of Agreement Between Primrose and Contractor for a Stipulated Sum
and General Conditions of Contract for Construction (“Contract”) for the construction of a 76-

unit Independent and Assisted Living Facility and a 4 building, 8 unit Independent Living Villas

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 4 0f 17. PagelD #: 4

for retired persons, and installation of a 2’ temporary waterline and offsite waterline extension in
Jefferson City, Missouri (the “Project’’).

Li, The stipulated Contract Sum for the Project was $8,368,517, later adjusted by
Change Orders to $8,952,251.75. The Contract obligated Omni Construction to provide and pay
for all labor, materials, equipment and other facilities and services necessary for the proper
execution and completion of the Project.

12. As required by the Contract, Omni Construction provided Payment and Performance
Bonds to Plaintiffs in the amount of $8,368,251.75, underwritten and issued by F&D as Surety. The
Payment Bond (“Bond”) provides, in pertinent part:

The Contractor and the Surety, jointly and severally, bind themselves . . . to the Owner to

pay for labor, materials and equipment furnished for use in the performance of the

Construction Contract, which is incorporated herein by reference.

A copy of the Bond is attached hereto and incorporated herein by reference as Exhibit A.

13. To secure and guarantee Omni Construction’s performance of its obligations
under contracts bonded by F&D, including Omni Construction’s obligations to Plaintiffs under
the Contract and the Bonds for the Project, Omni Construction, R. Stone and S. Stone executed
and delivered to F&D a General Indemnity Agreement dated July 15, 2013 (the “GIA”). A copy
of the GIA is attached hereto and incorporated herein by reference as Exhibit B.

14. Omni Construction breached and defaulted under the Contract by delaying
completion of the Project and failing to pay all of its subcontractors and suppliers for all their
labor, materials and equipment as required by the Contract and the Bonds for the Project.
Plaintiffs gave Omni Construction and F&D multiple written notices of default and, on
November 14, 2014 issued formal Notice to Omni Construction and F&D of the termination of

the Contract according to its terms.

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 50f17. PagelD#: 5

is, Following termination of the Contract, Plaintiffs paid for all labor, materials and
equipment required to complete performance of the Contract and finish the Project. Plaintiffs’
costs of finishing the Project ultimately exceeded the unpaid balance of the Contract Sum by
$2,576,500.07.

16. By letter dated June 24, 2015 Plaintiffs provided written notice to Omni
Construction and F&D of Plaintiffs’ claims pursuant to the terms of the Contract and the Bond
for the excess costs of finishing the Project, other damages, and interest.

Ey On December 17, 2014, Omni Construction commenced arbitration (“Arbitration
Case”) with the American Arbitration Association (“AAA”) pursuant to the terms of the
Contract, and three Arbitrators were subsequently selected to hear the Arbitration Case
(collectively, the “Arbitrators”). Plaintiffs filed an Answering Statement and Counterclaim
against Omni Construction in the Arbitration Case for $3,000,000, interest and costs.

18. Upon information and belief and at all times relevant, F&D had actual and/or
constructive notice and knowledge of the Arbitration Case and all related proceedings, and was
privy thereto, but did not seek to attend or participate in any such proceedings.

19, On August 2, 2018, following extensive discovery and preliminary proceedings,
an evidentiary arbitration hearing of the parties’ claims and disputes was conducted in
accordance with the terms of the Contract and the AAA Rules.

20. On August 30, 2018, the Arbitrators made and delivered their final Award of
Arbitrators in favor of Plaintiffs and against Omni Construction (the “Arbitration Award”).

D1. Subsequently, the United States District Court for the District of South Dakota,
Northern Division, in the case captioned as Primrose Retirement Communities, L.L.C., et al. v.

Omni Construction Company, Inc., Case Number 1;18-CV-1021, confirmed the Arbitration

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 6 of 17. PagelD #: 6

Award, and entered judgment in favor of Plaintiffs and against Omni Construction on or about
October 25, 2018 in the following amounts: (1) $2,576,500.07 for the amount paid by Plaintiffs
to complete the project, plus interest on that amount at the contractual rate of 18% per annum
through August 2, 2018, totaling $1,464,848.20, plus interest at $1,270.60 per day from and after
August 2, 2018 until paid; (2) $13,000 for the amount paid by Plaintiffs for a letter of credit plus
interest on that amount at the contractual rate of 18% per annum from August 5, 2015 until paid;
(3) $52,500 for the amount paid by Plaintiffs to settle two lien claims caused by Defendant plus
interest on that amount at the contractual rate of 18% per annum from February 27, 2018 until
paid; (4) $117,166.75 to settle a lien filed by Defendant’s subcontractor, Lees Plumbing, plus
interest on that amount at the contractual rate of 18% per annum from the date Plaintiffs pay that
amount until paid by or on behalf of Defendant; (5) $98,550.66 to settle a lien filed by
Defendant’s subcontractor, Twehous Excavating Company, plus interest on that amount at the
contractual rate of 18% per annum until paid by or on behalf of Defendant; (6) $276,201.59 in
attorneys’ fees incurred by Plaintiffs, plus interest on that amount at the contractual rate of 18%
per annum from August 30, 2018 until paid; (7) $74,485.77 in costs and disbursements incurred
by Plaintiffs, plus interest on that amount at the contractual rate of 18% per annum from and
after August 30, 2018 until paid; and (8) $48,592.14 representing reimbursement of American
Arbitration Association fees, Arbitrator compensation and expenses incurred and paid by
Plaintiffs, plus interest on that amount at the contractual rate of 18% per annum from and after
August 30, 2018 until paid (the “Judgment”).

22. The total principal amount of Judgment entered for Plaintiffs as against Omni
Construction is $3,256,996.98, plus prejudgment interest as provided in paragraph 1 of the

Judgment totaling $1,464,848.20 through August 2, 2018, plus additional pre- and post-judgment

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 7 of 17. PagelD #: 7

interest at the contractual rate of 18% per annum on all amounts awarded in this Judgment as
provided in paragraphs 1 through 8 above until paid. The total Judgment including interest and
costs accrued to date exceeds $5,000,000. The Judgment remains to this day totally unsatisfied
by Omni Construction.

23. Plaintiffs have registered the Judgment for enforcement in this Court pursuant to
28 U.S.C. § 1963, in Case Number 1:18 MC 130.

24. This case involves claims for relief pursuant to R.C. 1313.56-.58, R.C. 1336.04,
and R.C. 1336.05 based on fraudulent and preferential transfers from Omni Construction to the
Stones; for declaration of corporate alto ego and piercing of Omni Construction’s corporate veil
as against R. Stone; and for relief against the Stones and F&D pursuant to the terms of the
bonded Contract, the Bond and the GIA.

2). Upon information and belief and at all times relevant, R. Stone exclusively
controls and makes decisions for Omni Construction.

26, Upon information and belief, R. Stone utilized his exclusive control over Omni
Construction to divert and transfer assets and pay monies to himself and for the benefit of S.
Stone, while failing to pay Plaintiffs. These diversions and transfers of assets were made to the
Stones for their benefit and to the detriment of Plaintiffs as creditors of Omni Construction.

Zi, For the four years while the Arbitration Case and a related case involving a
Primrose project at Racine, Wisconsin were pending, in which large claims were made against
Omni Construction, Omni Construction continued to deplete its assets and make significant
transfers to the Stones.

28. | Upon information and belief, the specific transfers from Omni Construction to or

for the benefit of the Stones include, but are not limited to, the following transfers (collectively,

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 8 of 17. PagelD #: 8

“Transfers,” and singularly, “Transfer”): (i) for year 2015, transfers consisting of shareholder
distributions of $37,148.00; (ii) for year 2016, transfers consisting of shareholder distributions
totaling $568,453.93; (iii) for year 2017, transfers totaling$1,042,955.20 consisting of
shareholder distributions of $412,955.20 and shareholder loan payments of $630,000.00; (iv) for
year 2018 through March 31, 2018 shareholder distributions of $245,000.00; and (v) any and all
other fraudulent or preferential transfers made to insiders or others from 2015 to the present, in
amounts and under circumstances to be determined through further investigation and discovery
in this case.

29. The Stones are insiders of Omni Construction and participated in, had knowledge
of, and personally or through their agents or partners consented to, are estopped from denying,
and/or received the benefit of, the applicable Transfers.

30. | Upon information and belief, at the time the Stones received the Transfers, Omni
Construction was insolvent or contemplating insolvency. By July of 2018, Omni Construction
had ceased its business operations and closed its doors.

31. | Upon information and belief and at all times relevant, Omni Construction was
insolvent pursuant to R.C. 1336.02 since: (1) the sum of Omni Construction’s debts were greater
than all of the assets of the corporation at fair valuation, and/or (2) Omni Construction was
generally not paying its debts as they became due.

32. At the time that the Stones received each of the applicable Transfers, the Stones
had actual or constructive knowledge of, or are imputed with such knowledge, or are estopped
from denying having knowledge of, the fraudulent actions and schemes of Omni Construction as

aforesaid, and of Omni Construction’s insolvency or contemplated insolvency.

OMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 9 of 17. PagelD #: 9

33. As a direct and proximate result of the foregoing Transfers and as described
herein below, Plaintiffs have been damaged in an amount as yet undetermined, but believed to be

in excess of the amount of all of the Transfers.

34. | Upon information and belief, the Transfers were made for less than adequate
consideration.
35. As a direct and proximate result of the foregoing, and of the other various

stratagems and fraud knowingly and fraudulently engaged in by or on behalf of R. Stone, the
assets of Omni Construction have been dissipated, depleted and concealed, thereby damaging
Plaintiffs, and thereby removing, hindering or concealing the property, which prevents Plaintiffs
from taking possession thereof.

36. Furthermore, R. Stone’s domination and control over Omni Construction was so
complete that it has no separate mind, will, or existence of its own. Further, R. Stone with full
knowledge that Omni Construction was insolvent, caused Omni Construction to use its assets to
pay the Stones rather than Plaintiffs.

a7 Upon information and belief, R. Stone and Omni Construction operated as a
single entity. By operating Omni Construction as a single entity, R. Stone was able to cause
Omni Construction to continue in operation even though it was inadequately capitalized and was
operating at a substantial loss.

COUNT I- UFTA FRAUDULENT TRANSFERS (R. STONE AND S. STONE)
R.C, 1336.04

38. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.
39. Prior to the institution of this action, the Transfers of monies belonging to Omni

Construction were made to or for the benefit of the Stones.

9

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 10 of 17. PagelD #: 10

40. R.C. 1336 is the Uniform Fraudulent Transfer Act as adopted by the State of Ohio
(‘UFTA”).

41. The Transfers are fraudulent as to Plaintiffs pursuant to R.C. 1336.04(A) in that
Omni Construction and the Stones made the Transfers in either of the following ways: (1) with
actual intent to hinder, delay, or defraud creditors of Omni Construction; or (2) without Omni
Construction receiving a reasonably equivalent value in exchange for the Transfers, when either:
(a) Omni Construction was engaged or was about to engage in a business or transaction(s) for
which the remaining assets of Omni Construction were unreasonably small in relation to the
business or transaction(s); or (6) Omni Construction intended to incur, or believed or reasonably
should have believed it would incur, debts beyond its ability to pay as the debts became due.

42. The facts manifesting Defendants’ actual intent to hinder, delay, or defraud
Plaintiffs as creditors of Omni Construction include, but are not limited to, the following: (1) the
Transfers were made to insiders of Omni Construction; (2) Omni Construction and/or the Stones
directly or indirectly retained possession or control of the property transferred after the
Transfers; (3) the Transfers were not disclosed but instead were concealed from Plaintiffs; (4)
before the Transfers were made, the Arbitration Case and a related case involving a Primrose
project at Racine, Wisconsin involving combined total claims of over $5,000,000 were
commenced and pending against Omni Construction; (5) Omni Construction absconded by
closing Omni’s doors and going out of business following the Transfers; (6) Omni Construction
and the Stones removed or concealed assets in connection with the Transfers; (7) the value of the
consideration received by Omni Construction was not reasonably equivalent to the value of the

assets transferred; (8) Omni Construction was insolvent or became insolvent shortly after the

10

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #:1 Filed: 08/05/19 11 of 17. PagelD #: 11

Transfers were made; and (9) the Transfers occurred shortly before or shortly after substantial
debts were incurred.

43. Therefore, pursuant to R.C. 1336.04 and 1336.07, Plaintiffs request that the
Transfers be rendered void and that a judgment be rendered against the Stones in an amount to
be determined at trial, together with any and all other relief that the circumstances require.

COUNT II- UFTA FRAUDULENT TRANSFERS (R. STONE AND S. STONE)
R.C.1336.05

44. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

45. Prior to the institution of this action, the Transfers of monies belonging to Omni
Construction were made to or for the benefit of the Stones.

46. Plaintiffs’ claims against Omni Construction in the Arbitration Case arose before
the Transfers were made.

47. The Transfers are fraudulent as to Plaintiffs pursuant to R.C. 1336.05(A) in that
the Transfers were made without receiving reasonably equivalent value in exchange for the
Transfers.

48. Additionally, certain of the Transfers including but not limited to $630,000 paid
to R. Stone during 2017 are fraudulent as to Plaintiffs pursuant to R.C. 1336.05(B) to the extent
that such Transfers were made to an insider for an antecedent debt, Omni Construction was
insolvent at the time, and R. Stone had reasonable cause to believe that Omni Construction was
insolvent.

49. Hence, pursuant to R.C. 1336.05 and 1336.07, Plaintiffs request that the Transfers
be rendered void and that a judgment be rendered against the Stones in an amount to be

determined at trial, together with any and all other relief that the circumstances require.

11

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #:1 Filed: 08/05/19 12 of 17. PagelD #: 12

COUNT III —- PREFERENTIAL OR FRAUDULENT CONVEYANCES
(R. STONE AND S. STONE)
R.C. 1313.56 - R.C. 1313.58

50. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

51. Omni Construction made the Transfers of monies belonging to Omni
Construction to or for the benefit of the Stones.

52. At the time of each Transfer to the Stones, Omni Construction was insolvent or
contemplating insolvency, and made such Transfer: (i) with a design to prefer one or more
creditors to the exclusion in whole or in part of others; and/or (ii) with intent to hinder, delay, or
defraud other creditors, including Plaintiffs.

53, The Stones, at the time said Transfers were made, had actual or constructive
knowledge of the fraudulent intent on the part of Omni Construction and are estopped from
denying said knowledge.

54. Asa direct and proximate result of the foregoing, Plaintiffs have been damaged,
in an amount at least equal to the Transfers. R.C. 1313.56 through 1313.58 deem the Transfers
to be fraudulent as to Plaintiffs.

55. Therefore, pursuant to R.C. 1313.58, Plaintiffs request that the Transfers be
rendered void and that a judgment be rendered against the Stones in an amount to be determined
at trial, and that any monies or property recovered be remitted to a court-appointed receiver for
further distribution pursuant to a subsequent order from this Court.

COUNT IV —- DECLARATION OF ALTER EGO (R. STONE)
56. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the

Complaint as if fully restated herein.

12

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #:1 Filed: 08/05/19 13 of 17. PagelD #: 13

Ba. Upon information and belief and at all times relevant, Omni Construction was
grossly inadequately capitalized; Omni Construction failed to observe corporate formalities;
Omni Construction was insolvent at the time that the obligation was incurred and Judgment was
obtained; R. Stone was and is personally liable for certain obligations of Omni Construction; R.
Stone diverted Omni Construction’s funds for use by R. Stone, and Omni Construction’s
corporate structures are merely facades for the operations of R. Stone.

58. Therefore, R. Stone and Omni Construction are one and the same, and R. Stone is
the alter ego of Omni Construction.

59. Consequently, Plaintiffs request that a judgment be rendered against R. Stone as
the a/ter ego of Omni Construction in an amount to be determined at trial.

COUNT V — PIERCING THE CORPORATE VEIL (R. STONE)

60. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

61. At all times relevant, Omni Construction was controlled by R. Stone. The control
by R. Stone was so great that Omni Construction had no separate mind, will or legal existence of
its own.

62. R. Stone exercised control over Omni Construction in a manner so as to commit
fraud or otherwise an unlawful act against Plaintiffs. Upon information and belief, R. Stone
directed Omni Construction to continue with the Arbitration Case and issue the Transfers at a
time when Defendants had no intention of paying Plaintiffs’ obligation as reduced to Judgment.

63. Upon information and belief, R. Stone elected not to provide Omni Construction

with sufficient funds to pay its obligations, but rather to transfer funds from Omni Construction

13

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 14 of 17. PagelD #: 14

to the Stones. At such times, R. Stone and Omni Construction knew that they had no intention of
paying Plaintiffs’ obligation as reduced to Judgment.

64. As a result of Defendant R. Stone’ actions, Plaintiffs have been damaged as
reflected by the Judgment. Although Omni Construction owes Plaintiffs in excess of $5 million,
Plaintiffs have been unable to collect on the Judgment because Omni Construction purportedly
has no assets. In fact, upon information and belief, Omni Construction ceased operations right
before the Arbitration case proceeded to a hearing before the Arbitrators.

COUNT VI- PUNITIVE DAMAGES (R. STONE)

65. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

66. | Upon information and belief, R. Stone acted with actual malice when making the
fraudulent Transfers and committing fraudulent or otherwise unlawful acts against Plaintiffs, in
that R. Stone acted with (i) hatred, ill will, or a spirit of revenge toward Plaintiffs and their
executive officers and members, or (ii) a conscious disregard for the rights of others that had a
great probability of causing and did cause substantial harm to Plaintiffs.

67. Therefore, Plaintiffs request that a judgment be rendered against R. Stone for
punitive damages in an amount to be determined at trial.

COUNT VII -— STONES’ PERSONAL LIABILITY TO PLAINTIFFS AS THIRD PARTY
BENEFICIARY OF GIA

 

68. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

69. At all times relevant, Plaintiffs were the primary beneficiaries and obligees of the
Bond for the Project issued by Omni Construction as Principal and F&D as Surety. As such,

Plaintiffs were also intended third-party beneficiaries of the promises and obligations of the

14

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #:1 Filed: 08/05/19 15 of 17. PagelD #: 15

Stones under the GIA, by which the Stones personally agreed to exonerate, indemnify and hold
F&D harmless from any liability under the Bond and/or any claims including Omni
Construction’s and F&D’s asserted liability in connection with the Bond, the bonded Contract,
and/or the GIA as alleged in this Complaint. Pursuant to the GIA, F&D has the right to demand
and require the Stones to personally procure the complete discharge of all liability connected
with the Bond, including by satisfying the Arbitration Award and the Judgment against Omni
Construction.

70. Therefore, Plaintiffs request that judgment be entered against R. Stone and S.
Stone in an amount to be determined, together with such other relief that the circumstances may
require.

COUNT VII -— LIABILITY OF F&D AS SURETY

71. Plaintiffs reallege each and every allegation of the foregoing paragraphs of the
Complaint as if fully restated herein.

72. Pursuant to paragraph 1 of the Bond, Omni Construction and F&D, jointly
severally, bound themselves to Plaintiffs to pay for labor, materials and equipment furnished for
use in the performance of the Contract, which was incorporated in the Bond by reference.

73. All or most of the damages awarded to Plaintiffs in the Arbitration Award and the
Judgment represent costs of labor, materials and equipment incurred and paid by Plaintiffs to
complete performance of the Contract after Omni’s termination following due notice to Omni
Construction and F&D.

74. F&D’s obligations and liability to Plaintiffs according to the Bond are
coextensive with that of Omni Construction as determined by the Arbitration Award and the

Judgment, except as to any defenses unique to the Surety, if any.

ED

DMS/12619636v.1
Case: 1:19-cv-01771-CAB Doc #:1 Filed: 08/05/19 16 of 17. PagelD #: 16

75.

It would be unjust and inequitable under all the circumstances for Plaintiffs to

bear the loss and damages represented by the Arbitration Award and Judgment while permitting

F&D to avoid its obligations and liability under the Bond.

76.

Therefore, Plaintiffs request that judgment be rendered against F&D, jointly and

severally with the other Defendants, in an amount to be determined at trial, together with such

other relief that the circumstances may require.

WHEREFORE, Plaintiffs Primrose Retirement Communities, L.L.C. and Jefferson City

Retirement, L.L.C. request that judgment be entered as follows:

A.

DMS/12619636v.1

As to Counts One, Two, and Three, that judgment be rendered against Defendant
Richard L. Stone and Suzanna L. Stone, jointly and severally, in an amount to be
determined at trial;

As to Court Four, that judgment be rendered against Defendant Richard L. Stone
as the alter ego of Omni Construction Company, Inc. for the amounts owed under
the Judgment;

As to Count Five, that judgment be rendered against Defendant Richard L. Stone
for piercing the corporate veil of Omni Construction Company, Inc. for the
amounts owed under the Judgment;

As to Count Six, that judgment be rendered against Defendant Richard L. Stone
for punitive damages in an amount to be determined at trial;

As to Count Seven, that judgment be rendered against Defendant Richard L.
Stone and Suzanna L. Stone, jointly and severally, in an amount to be determined

at trial;

16
Case: 1:19-cv-01771-CAB Doc #: 1 Filed: 08/05/19 17 of 17. PagelD #: 17

DMS/12619636v.1

As to Count Eight, that judgment be rendered against Defendant F&D, jointly and
severally with the other Defendants, in and amount to be determined at trial;
Attorneys’ fees, costs, and expenses; and

For such other and further relief as this Court deems just and proper.

Respectfully submitted,

/s/ Tami Hart Kirby

Tami Hart Kirby, Esq. (0078473)

Cassandra Andres Rice, Esq. (0090102)

PORTER WRIGHT MoRRIS & ARTHUR LLP

One South Main Street, Suite 1600

Dayton, Ohio 45402-2028

Telephone: (937) 449-6721

Facsimile: (937) 449-6820

E-mail: tkirby@porterwright.com
crice@porterwright.com

-and-

Rebecca K. Fischer (0071052)
Porter Wright Morris & Arthur LLP
950 Main Avenue, Suite 500
Cleveland, Ohio 44113

Telephone: (216) 443-9000

Email: rfischer@porterwright.com

Attorney for Plaintiffs

i
